Case: 09-60797     Document: 00511214133          Page: 1    Date Filed: 08/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2010
                                     No. 09-60797
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LORENZO VINCENTE-MAS, also known as Lorenzo Vincente Mas,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 987 314


Before BENAVIDES, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Lorenzo Vincente-Mas, a native and citizen of Guatemala, has asked this
court to review a final order of deportation issued by the Board of Immigration
Appeals (BIA) based on his status as an alien present in the United States
without having been           admitted     or paroled, in        violation    of 8 U.S.C.
§ 1182(a)(6)(A)(i)). Vincente-Mas argues that he is entitled to withholding of
removal under 8 U.S.C. § 1231(b)(3)(A) because of his membership in a
particular social group, namely, small land owners in San Antonio, Guatemala.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60797    Document: 00511214133 Page: 2        Date Filed: 08/25/2010
                                 No. 09-60797

      Vincente-Mas never alleged, either in his application for withholding of
removal, during his hearing before the immigration judge, or in the appeal brief
he filed with the BIA, that he was a member a particular social group comprised
of small land owners in Guatemala. Because Vincente failed to exhaust his
administrative remedies with respect to his claim, we are without jurisdiction
to review it. See 8 U.S.C. § 1252(d); Claudio v. Holder, 601 F.3d 316, 318 (5th
Cir. 2010); Omari v. Holder, 562 F.3d 314, 318-23 (5th Cir. 2009).
      Alternatively, we conclude that Vincente-Mas has abandoned his claim by
failing to sufficiently brief it. Pursuant to Rule 28(a)(9)(A) of the Federal Rules
of Appellate Procedure, an appellant’s argument must contain the reasons for
the requested relief with citation to the authorities, statutes, and parts of the
record upon which he relies. Vincente-Mas’s brief fails to meet this standard as
it contains self-serving, conclusional assertions unsupported by legal authority
or record citations. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)
(holding that arguments not briefed are abandoned). Vincente-Mas has also
abandoned his claim that he was entitled to withholding of removal under the
Convention Against Torture by failing to brief it. See Soadjede, 324 F.3d at 833.
      Accordingly, Vincente-Mas’s petition for review is DENIED.




                                        2